UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1027


DELMIS ELISA MURILLO-SANCHEZ,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 18, 2022                                         Decided: April 21, 2022


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


ON BRIEF: Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North
Carolina, for Petitioner. Brian Boynton, Acting Assistant Attorney General, Paul Fiorino,
Senior Litigation Counsel, Sharon M. Clay, Trial Attorney, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Delmis Elisa Murillo-Sanchez, a native and citizen of Honduras, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing her appeal from the

Immigration Judge’s decision denying her motion to reopen and rescind the in absentia

order of removal. We deny the petition for review.

       We review the denial of a motion to reopen for abuse of discretion. 8 C.F.R.

§ 1003.23(b)(3) (2021); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Lawrence v. Lynch,

826 F.3d 198, 203 (4th Cir. 2016). The “denial of a motion to reopen is reviewed with

extreme deference, given that motions to reopen are disfavored because every delay works

to the advantage of the deportable alien who wishes merely to remain in the United States.”

Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009) (internal quotation marks omitted).

We will reverse the denial of a motion to reopen only if it is “arbitrary, capricious, or

contrary to law.” Lawrence, 826 F.3d at 203 (internal quotation marks omitted).

       After considering Murillo-Sanchez’s arguments, we conclude that the Board did not

abuse its discretion in dismissing her appeal. Accordingly, we deny the petition for review.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                             2